UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01700 Franklin Gold and Precious Metals Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: _ 7/31 Date of reporting period: 04/30/15 Item 1. Schedule of Investments. Franklin Gold and Precious Metals Fund Statement of Investments, April 30, 2015 (unaudited) Country Shares/Rights/Warrants Value Common Stocks and Other Equity Interests 99.7% Gold & Diversified Resources 5.1% a Nevsun Resources Ltd., 144A Canada 7,080,000 $ 27,926,911 PanAust Ltd. Australia 5,320,000 7,346,418 Sandfire Resources NL Australia 1,762,870 6,863,632 42,136,961 Gold Exploration & Development 22.2% a,b,c Amara Mining PLC, 144A United Kingdom 52,100,000 12,403,159 b Belo Sun Mining Corp. Canada 6,000,000 994,406 a,b Belo Sun Mining Corp., 144A Canada 3,800,000 629,791 b,c Chalice Gold Mines Ltd. Australia 31,072,008 2,950,660 b,d Colossus Minerals Inc., wts., 8/09/15 Canada 2,000,000 — b Continental Gold Ltd. Canada 3,002,600 5,473,976 a,b Gran Colombia Gold Corp., wts., 144A, 8/24/15 Canada 157,040 651 b,e Great Basin Gold Ltd., 144A South Africa 13,185,700 12,526 b,c Guyana Goldfields Inc. Canada 3,353,100 8,669,295 a,b,c Guyana Goldfields Inc., 144A Canada 8,820,000 22,803,729 b Imperial Metals Corp. Canada 1,511,600 16,396,805 a,b,c INV Metals Inc., 144A Canada 3,765,000 530,392 a,b Ivanhoe Mines Ltd., 144A Canada 6,185,000 5,945,390 b Ivanhoe Mines Ltd., A Canada 3,258,400 3,132,168 a,b Ivanhoe Mines Ltd., wts., 144A, 12/10/15 Canada 3,600,000 119,329 b,c Kula Gold Ltd. Australia 35,521,219 1,124,389 b,c Kula Gold Ltd., wts., 11/28/16 Australia 7,600,000 — b,c Lion One Metals Ltd. Canada 1,000,000 227,885 a,b,c Lion One Metals Ltd., 144A Canada 2,935,000 668,842 b,c Lydian International Ltd. Canada 4,875,000 2,060,286 a,b,c Lydian International Ltd., 144A Canada 7,750,000 3,275,327 b Midas Gold Corp. Canada 1,967,400 692,890 a,b Midas Gold Corp., 144A Canada 2,330,000 820,592 b Midway Gold Corp. United States 7,832,600 2,526,013 b Nautilus Minerals Inc. Canada 3,711,450 1,445,520 a,b Nautilus Minerals Inc., 144A Canada 11,228,698 4,373,307 b Pretium Resources Inc. Canada 2,264,200 13,040,141 b,c Red 5 Ltd. Australia 91,361,661 7,229,905 b,c Romarco Minerals Inc. Canada 48,580,700 18,317,148 a,b,c Romarco Minerals Inc., 144A Canada 18,517,600 6,981,983 b,c RTG Mining Inc. Australia 1,769,918 850,675 a,b,c RTG Mining Inc., 144A Australia 2,397,790 1,152,450 b,c RTG Mining Inc., IDR Australia 6,026,578 3,004,553 b,c RTG Mining Inc., wts., 6/04/17 Australia 116,666 1,934 b St. Augustine Gold and Copper Ltd. Canada 7,636,836 759,412 a,b St. Augustine Gold and Copper Ltd., 144A, (CAD Traded) Canada 16,383,333 1,629,169 a,b St. Augustine Gold and Copper Ltd., 144A, (USD Traded) Canada 10,000,000 994,407 a,b St. Augustine Gold and Copper Ltd., wts., 144A, 12/22/16 Canada 5,000,000 — a,b Stornoway Diamond Corp., 144A Canada 27,500,000 15,496,167 a,b Stornoway Diamond Corp., wts., 144A, 7/08/16 Canada 13,750,000 911,539 b Torex Gold Resources Inc. Canada 5,875,000 5,452,662 a,b Torex Gold Resources Inc., 144A Canada 12,750,000 11,833,437 184,932,910 Long Life Gold Mines 50.7% Agnico Eagle Mines Ltd. (CAD Traded) Canada 277,797 8,406,999 Agnico Eagle Mines Ltd. (USD Traded) Canada 190,000 5,757,000 Alamos Gold Inc. Canada 2,845,900 19,668,370 a Alamos Gold Inc., 144A Canada 375,000 2,591,672 b AngloGold Ashanti Ltd., ADR South Africa 3,809,823 43,165,295 AuRico Gold Inc. Canada 579,500 2,021,707 b B2Gold Corp. Canada 22,991,094 36,008,426 Barrick Gold Corp. Canada 1,801,283 23,452,705 Beadell Resources Ltd. Australia 26,378,639 4,696,815 Centamin PLC (CAD Traded ) Egypt 10,500,000 10,093,226 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Gold and Precious Metals Fund Statement of Investments, April 30, 2015 (unaudited) (continued) Centamin PLC (GBP Traded ) Egypt 994,532 969,964 a Centamin PLC, 144A Egypt 23,945,200 23,017,553 Centerra Gold Inc. Canada 2,192,600 11,337,745 a Centerra Gold Inc., 144A Canada 2,893,400 14,961,521 b Detour Gold Corp. Canada 1,691,300 17,869,546 Eldorado Gold Corp. Canada 7,754,000 38,617,394 b G-Resources Group Ltd. Hong Kong 385,769,400 12,692,404 Gold Fields Ltd. South Africa 427,411 1,950,306 Goldcorp Inc. Canada 1,988,845 37,449,951 b Newcrest Mining Ltd. Australia 4,133,461 47,266,156 Newmont Mining Corp. United States 115,614 3,062,615 Osisko Gold Royalties Ltd. Canada 267,430 3,583,462 Randgold Resources Ltd., ADR Jersey Islands 511,023 38,924,622 b SEMAFO Inc. Canada 2,010,000 6,179,490 b Teranga Gold Corp. Canada 4,000,000 2,253,988 b Teranga Gold Corp., IDR Canada 1,538,759 913,273 Yamana Gold Inc. Canada 1,012,330 3,867,281 a Yamana Gold Inc., 144A Canada 330,000 1,260,659 422,040,145 Medium Life Gold Mines 8.0% Acacia Mining PLC United Kingdom 5,957,307 26,433,851 b Alacer Gold Corp. United States 2,079,700 4,704,853 a,b Alacer Gold Corp., 144A United States 1,500,000 3,393,412 b China Gold International Resources Corp. Ltd. Canada 326,100 559,601 a,b China Gold International Resources Corp. Ltd., 144A Canada 598,100 1,001,170 b Kinross Gold Corp. Canada 515,194 1,250,896 b New Gold Inc. Canada 1,110,000 3,725,295 b Primero Mining Corp. Canada 1,430,000 5,273,254 a,b Primero Mining Corp., 144A Canada 2,850,000 10,509,634 a,b Primero Mining Corp., wts., 144A, 7/20/15 Canada 1,040,000 25,854 b,c St. Barbara Ltd. Australia 30,228,991 9,449,076 66,326,896 Platinum & Palladium 9.3% b Anglo American Platinum Ltd. South Africa 364,656 10,028,768 b,c Eastern Platinum Ltd. Canada 5,577,802 7,950,130 b Impala Platinum Holdings Ltd. South Africa 1,585,000 8,794,082 b Impala Platinum Holdings Ltd., ADR South Africa 1,506,100 8,283,550 b Northam Platinum Ltd. South Africa 1,209,019 4,962,918 b Northam Platinum Ltd., rts., 5/15/15 South Africa 341,173 6,023 b,c Platinum Group Metals Ltd. (CAD Traded) Canada 36,640,820 16,396,141 b,c Platinum Group Metals Ltd. (USD Traded) Canada 26,000,000 11,700,000 a,b,c Platinum Group Metals Ltd., 144A Canada 10,776,000 4,822,076 b Royal Bafokeng Platinum Ltd. South Africa 919,704 4,004,159 76,947,847 Silver Mines 4.4% Fresnillo PLC Mexico 1,195,000 13,205,706 b Hochschild Mining PLC Peru 2,486,197 3,703,993 b MAG Silver Corp. Canada 755,000 5,242,925 a,b MAG Silver Corp., 144A Canada 240,000 1,666,625 Tahoe Resources Inc. United States 90,000 1,271,597 a Tahoe Resources Inc., 144A United States 815,000 11,515,020 36,605,866 Total Common Stocks and Other Equity Interests (Cost $1,068,086,545) 828,990,625 Short Term Investments (Cost $3,927,659) 0.4% Money Market Funds 0.4% b,f Institutional Fiduciary Trust Money Market Portfolio United States 3,927,659 3,927,659 Total Investments (Cost $1,072,014,204) 100.1% 832,918,284 Other Assets, less Liabilities ( ) % (1,049,552 ) Net Assets 100.0% $ 831,868,732 Franklin Gold and Precious Metals Fund Statement of Investments, April 30, 2015 (unaudited) (continued) a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At April 30, 2015, the aggregate value of these securities was $193,274,294, representing 23.23% of net assets. b Non-income producing. c See Note 6 regarding holdings of 5% voting securities. d Security has been deemed illiquid because it may not be able to be sold within seven days. e See Note 5 regarding restricted securities. f Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Currency CAD - Canadian Dollar GBP - British Pound USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt IDR - International Depositary Receipt Franklin Gold and Precious Metals Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Gold and Precious Metals Fund (Fund) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Fund’s Board of Trustees (the Board), the Fund’s administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At April 30, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 1,271,357,233 Unrealized appreciation $ 132,739,213 Unrealized depreciation (571,178,162 ) Net unrealized appreciation (depreciation) $ (438,438,949 ) 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 5. RESTRICTED SECURITIES At April 30, 2015, the Fund held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Acquisition Shares Issuer Date Cost Value 13,185,700 Great Basin Gold Ltd., 144A (Value is 0.00% a of Net Assets) 3/26/12 $ 9,977,073 $ 12,526 a Rounds to less than 0.01% of net assets. 6. HOLDINGS O
